DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 03 February 2021, Applicant:
Amended the title thereby overcoming the title objection;
Cancelled claims 31 and 33 thereby overcoming the non-functional descriptive material claim interpretation; 35 USC 112(b) rejection and; the 35 U.S.C. 102(a)(1) and (a)(2) Henocq (US 20110206116 A1) rejections of claims 31 and 33; 
Amended claim 29 to avoid the 101 rejection while also inviting essentially the same claim interpretation (nonfunctional descriptive material) and corresponding prior art rejection previously applied to claims 31 and 33;  
Amended the claims to overcome all of the remaining 35 USC 112(b) rejections;
Changed the dependency of claims 17 and 18 such that they depend from previously-objected-to (allowable) claims 14 and 15, respectively, thereby overcoming the prior art rejection of those claims; 
Changed the dependency of claims 25 and 26 such that they depend from previously-objected-to (allowable) claims 22 and 23, respectively, thereby overcoming the prior art rejection of those claims; and
Amended method claim 19 to include conditional claim language resulting in a new claim interpretation.
Response to Arguments
Applicant's arguments filed 03 February 2021 have been fully considered but they are not persuasive.  
In regards to the drawing objections, Applicant argued, on page 10, that they were unable to access the URL provided for the Sperber reference and thereby unable to ascertain any differences with respect to their invention.  In rebuttal, Applicant was provided a copy of Sperber along with the First Office Action and had ample opportunity to compare Fig. 2 of Sperber with Fig. 1 of the instant invention.  From their arguments, it appears Applicant may be uncomfortable with the label “prior art” but it is noted that the label “conventional art” would also be acceptable.
In regards to the 35 USC 103 rejection of independent claims 13, 21, and 30 applying Ainala and Tourapis, Applicant's arguments filed 03 February 2021 have been fully considered but they are not persuasive.
Applicant first argues, page 10, that the claims require both octree-based coding and projection-based coding mode to be determined for points of a point cloud included in an encompassing cube, e.g., the same set of points.  Applicant further argues (pages 10-11) that Ainala discloses only one coding mode for leaf nodes; namely projection-based coding mode and that the flatness test is merely used to determine the level of the octree at which an octree cell becomes a leaf node.  Applicant further argues (page 11) that “Ainala would apparently always include an enhancement layer.  Ainala teaches coding a point cloud with a base layer coded in known octree-based fashion up to a fixed level of details and then coding an enhancement layer based on plane projection approximation (abstract, Introduction)”.
 For example, Applicant has not considered a case in which the point cloud never satisfies the flatness threshold due to the highly non-flat nature of a particular point cloud relative to the flatness threshold.  Indeed, Ainala states “by setting the flatness threshold it is also possible to always code the geometry and attributes in the enhancement layer using plane projection approximation” as per Section 2 (emphasis added).  As a logical corollary, by setting the flatness threshold to a low enough value relative to the point cloud flatness, the plane projection coding mode is never selected and all of the points in the point cloud would be encoded by the repeatedly selected octree-based coding mode.
Indeed, Ainala’s Fig. 2 and the paragraph preceding Fig. 2 support this line of argument by illustrating a “ski sequence” point cloud in which octree-based coding is performed for 6 levels (depth of 6).  Section 2iii) clarifies that conventional MPEG Point Cloud Compression predefines the level of octree division (Levels of Detail).    Thus, if the MPEG level of octree division were set (predefined) to be equal to 5, then the flatness threshold would never be crossed and all of the points in the “ski sequence” point cloud would be encoded by the consistently selected octree-based coding mode.
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ainala’s processing sequence such that the coding-mode-deciding step applying the flatness criteria is performed before initial octree-In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) and MPEP 2144.04 IV(C).  
Lastly, Applicant argues that Ainala does not disclose that the 2D plane upon which the point cloud voxels are projected is a face of an encompassing cube or a face of a leaf cube.  In reply, the examiner notes that the entire set of points in the point cloud encoded by Ainala are included within the broadly recited “encompassing cube”.  Furthermore, the “face of an encompassing cube or a face of a leaf cube” is not recited in independent claims 13, 21, or 30 and only appear in dependent claims 18 and 24.  Moreover, the projection by Ainala onto the 2D planes is well within this dependent claim language.  Even further, Applicant has not addressed the prior art mappings made for claims 18 and 24 in which the following evidence was cited: “For “encompassing cube” see Fig. 1 Input Point Cloud Frames and box 1 Bounding Box Normalization & filtering which is further discussed in section 2 as being inputs to both the octree compression and the added box 3 for coding the enhancement layer based on plane projection.
 
Claim Objections
Claim 16 is objected to because of the following informalities:  The amendment to claim 16 contains an apparent, inadvertent typographical error in line 6 by deleting “a” before “leaf cube” when “a leaf cube” was apparently intended.  Compare with parallel claim 24 which does not contain this typo.  Appropriate correction is required.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Fig. 1 shows an example of a conventional octree structure:  compare with Fig. 2 of Sperber {Sperber M. (2017) Quadtree and Octree. In: Shekhar S., Xiong H., Zhou X. (eds) Encyclopedia of GIS. Springer, Cham.} a copy of which was provide with the First Office Action.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Nonfunctional Descriptive Material
Claim 29 recites “A non-transitory computer readable medium comprising a bitstream carrying [data].  There is no recitation of a processor or other element—merely data content (coding mode information data representative of [coding modes]).  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The n re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 29 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.
Conditional Claim Language:  No Patentable Weight
The language “if” is conditional claim language that has no patentable weight for a method claim.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims).
Method claim 19 was amended by the 03 February 2021 Reply to include conditional claim language.  See amended claim 19 stating “if the coding mode information data … obtaining” in two different occurrences.  

“if the coding mode information data is representative of an octree-based coding mode, obtaining an octree-based structure from an octree information data for reconstructing said points of said encompassing cube; and
if the coding mode information data is representative of a projection-based coding mode, obtaining inverse-projected points from at least one pair of texture and depth images for reconstructing said points of said encompassing cube”

Each occurrence of such conditional claim language has been indicated by using bold and underline to identify the beginning of the conditional expression and italics to indicate the claim language that is not entitled to patentable weight.  There are many ways to revise these conditional expressions such that they would be provided patentable weight.  One such way is the expression “in response to” instead of “if”.  In the interests of compact prosecution, the prior art rejection of claim 19 below assumes, in arguendo, that patentable weight will be provided once an appropriate amendment is made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Henocq (US 20110206116 A1).
Claim 29 have been interpreted above as nonfunctional descriptive material under MPEP 2111.05(III) and the case law cited therein because it recites “A non-transitory computer readable medium comprising a bitstream carrying [data]”.  As such, claim 29 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application. In other words, the proper interpretation of claim 29 is merely a machine-readable media in which the media is merely a support or carrier for the data being stored wherein the data stored and the way such data is generated should not be given patentable weight.
Although any machine readable media is considered analogous to claim 29 given their proper interpretation as a mere data carrier, Henocq is even more analogous art because it applies octrees ([0227]) to video images using a computer program that is stored in a compact disc {see [0305]} and which also stored the encoded result in memory including a hard disk 58 per [0298]-[0300].  As such, Henocq clearly anticipates the non-transitory computer readable medium comprising a bitstream carrying [data, e.g. a hard disk 58 as per [0300]].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ainala {Khartik Ainala, Rufael N. Mekuria, Birendra Khathariya, Zhu Li, Ye-Kui Wang, Rajan Joshi, "An improved enhancement layer for octree based point cloud
compression with plane projection approximation," Proc. SPIE 9971, Applications of Digital Image Processing XXXIX, 99710R (27 September 2016); doi: 10.1117/12.2237753} and Tourapis (US 2004/0008899).
Independent Claim 13
In regards to claim 13, Ainala discloses a method comprising:
determining, for points of a point cloud included in an encompassing cube, an octree-based coding mode associated with said encompassing cube, wherein the octree-based coding mode encodes said points of said encompassing cube by an octree-based structure {see the coarse octree coded point cloud mentioned in the may be added.  See also Introduction Section 1; Fig. 1 (box 2 octree compression).  For “encompassing cube including points of a point cloud” see Fig. 1 Input Point Cloud Frames and box 1 Bounding Box Normalization & filtering which is further discussed in section 2};
determining, for said points of said encompassing cube, a projection-based coding mode associated with said encompassing cube, wherein the projection-based coding mode  encodes said points of said encompassing cube by a projection-based representation {see the enhancement layer mentioned in the Abstract and Introduction Section 1 and discussed further in Section 3 Plane Projection Approximation (PPA) Based Geometry Compression in which the Plane Projection Approximation coding mode is discussed. For “encompassing cube including points of a point cloud” see Fig. 1 Input Point Cloud Frames and box 1 Bounding Box Normalization & filtering which is further discussed in section 2 as being inputs to both the octree compression and the added box 3 for coding the enhancement layer based on plane projection};
selecting a coding mode among the octree-based coding mode and the projection-based coding mode, the selected coding mode being associated with a lowest coding cost {see Abstract in which the octree coding mode are “efficient only up to a certain level of detail” whereupon plane projection mode via an enhancement layer is used to code detail beyond this certain level.  See also Introduction section 1 discussing that the projection coding mode (plane approximation, PPA) should be applied when the compression efficiency and run time of octree coding are not good.  Also, a flatness test/threshold is applied to determine whether PPA or octree-based 
encoding

	Although the inclusion (or not) of an enhancement layer for the projection-based coding mode may be considered “encoding a coding mode information data”, Ainala is not relied upon to disclose encoding a coding mode information data representative of the selected coding mode. 
	Tourapis is analogous art from the same field of endeavor (video coding, paragraph [0009]) and solving a similar problem (optimizing coding by selecting an optimal coding mode that is associated with the lowest cost (paragraphs [0004]; [0006]; [0012], Figs. 5 & 9 (particularly Rate Distortion Optimization (RDO) decision 512, 910; and [0057]-[0060].  Furthermore, Tourapis teaches encoding a coding mode information data representative of the coding mode associated with the lowest cost {see paragraphs [0060] discussing highly conventional signaling of the preferred coding method/mode which allows a decoder to properly decode the frame.  See also paragraphs [0065], [0100], [0102]-[0104], and [0110]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Although Ainala clearly discloses applying a flatness test/threshold to determine the coding mode between octree-based coding mode and projection-based coding mode {see abstract, Section 2, Section 3}, such encoding mode selection process is mainly disclosed as encoding some of the points of the encompassing cube using octree-based coding mode until such time as the flatness threshold is satisfied at which time projection-based coding is applied to the remainder of the points.  As such, Ainala’s encoding may or may not encode all of the points of the encompassing cube according to the selected mode which is indicate by strikethrough font above as “encoding
Nevertheless, consider a case in which the point cloud never satisfies the flatness threshold due to the highly non-flat nature of a particular point cloud relative to the flatness threshold.  Indeed, Ainala states “by setting the flatness threshold it is also possible to always code the geometry and attributes in the enhancement layer using plane projection approximation” as per Section 2 (emphasis added).  As a logical corollary, by setting the flatness threshold to a low enough value relative to the point cloud flatness, the plane projection coding mode is never selected and all of the points 
Indeed, Ainala’s Fig. 2 and the paragraph preceding Fig. 2 support this line of argument by illustrating a “ski sequence” point cloud in which octree-based coding is performed for 6 levels (depth of 6).  Section 2iii) clarifies that conventional MPEG Point Cloud Compression predefines the level of octree division (Levels of Detail).  Thus, if the MPEG level of octree division were set (predefined) to be equal to 5, then the flatness threshold would never be crossed and all of the points in the “ski sequence” point cloud would be encoded by the consistently selected octree-based coding mode.
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ainala’s processing sequence such that the coding-mode-deciding step applying the flatness criteria is performed before initial octree-coding instead of after such initial octree-based coding because a) doing so would avoid the computationally complex octree coding for point clouds that have very flat data such that only projection-based coding mode is applied for all points of the point cloud thereby increasing processing speed and/or b) selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) and MPEP 2144.04 IV(C).  


Independent Claims 21 and 30
The rejection of method claim 13 above applies mutatis mutandis to the corresponding limitations of apparatus claim 21.  As to the “one or more processors” of claim 21, see Ainala, Section 5 Results discussing method implementation.
The rejection of method claim 13 above applies mutatis mutandis to the corresponding limitations of the computer-readable medium of claim 30.  As to a software implementation see Ainala’s Section 5 Results discussing software implementations.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ainala and Tourapis as applied to claim 13 above, and further in view of Chou (US 2017/0347100 A1).
Claim 16
Although Ainala teaches octree-based compression, Ainala does not describe some conventional aspects of this technology including those specified in claim 16.
Chou is a highly analogous reference because is compresses 3D point clouds using an adaptive octree coding method.  See Figs. 3a, 3b showing encoder; Fig. 4a, 4b showing decoder; octree structure in Fig. 10, paragraph [0048] for 3D point cloud; and Sections III and IV generally for encoders and decoders, respectively.  See also citations below.
In regards to claim 16, Chou teaches conventional aspects of octree-based compression/decompression including those specified in claim 16 as follows:

encoding a splitting information data representative of said octree-based structure; encoding a leaf cube associated with a leaf node of said octree-based structure including at least one point of the point cloud {see paragraphs [0076], [0098], [0109]-[0113]}; and
encoding a cube information data indicating if the leaf cube is coded or not {see the geometry data 312 which includes which of the points in the point cloud are occupied/coded in [0049], [0109]-[0113] and Fig. 10}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Ainala’s octree-based compression to include conventional aspects of this technology such as determining an octree-based structure comprising at least one cube, by splitting recursively said encompassing cube until the leaf cube reaches down to an expected size, the leaf cube being associated with the leaf nodes of said octree-based structure; encoding a splitting information data representative of said octree-based structure; encoding a leaf cube associated with a leaf node of said octree-based structure including at least one point of 
Claim 24
The rejection of method claim 16 above applies mutatis mutandis to the corresponding limitations of apparatus claim 24.  As to the “one or more processors” of claim 24, see Ainala, Section 5 Results discussing method implementation.


Claims 19, 20, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ainala, Niamut (US 20200177916 A1), AAPA, Tourapis, and Chou (US 2017/0347100 A1).
Independent Claim 19
In regards to claim 19, Ainala discloses a method comprising:


if the coding mode information data is representative of an octree-based coding mode, obtaining an octree-based structure from an octree information data for 
if the coding mode information data is representative of a projection-based coding mode, obtaining 
  Although claim 19 does not expressly use the word “decoding”, the recited “obtaining” steps are merely a broader, inverse version of the encoding steps from claim 13.  Ainala clearly discloses the encoding steps from claim 13 including disclosing encoding methods that include an octree-based coding mode and a projection-based coding mode that are obtained based on coding mode information data and are for points of a point cloud included in the encompassing cube as demonstrated above in relation to claim 13 and hereby incorporated by reference.  Although the inclusion (or not) of an enhancement layer for the projection-based coding mode may be considered “coding mode information data” signaling octree-based or projection-based coding modes for both the encoder and decoder, Ainala is not solely relied upon to disclose the decoding methods including the obtaining of inverse-projected points or reconstructing said points of said encompassing cube. 
Niamut is applied providing evidence of the coder/decoder duality and that the decoding method/device uses an inverse process relative to the coding method.
Niamut is a highly analogous reference directed to the same or analogous field of 3D video data coding using projections of the video frames (see abstract, Figs. 1, 2, 3).  Niamut is also considered analogous by applying rate distortion optimization to select candidate partitions of projected video frames.
Niamut also teaches obtaining inverse-projected points 
While Niamut provides convincing evidence of the decoding method being an inverse of the encoding method for point projection, Niamut does not mention projecting points from at least one pair of texture and depth images.
AAPA clarifies that conventional point cloud projection and encoding include at least one pair of texture and depth {see page 3, lines 11-16 of instant specification as filed admitting that “well-known approaches project a colored point cloud representing geometry and colors of a 3D object, onto the faces of a cube encompassing the 3D object to obtain videos on texture and depth, and code the texture and depth videos using a legacy encoder such as 3D-HEVC.”}.  Likewise, the decoded inverse point projections of Niamut would include texture and depth.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ainala’s encoding methods that include an octree-based coding mode and a projection-based coding mode that are obtained based on coding mode information data to include the highly related, decoding method which involves the obtaining of inverse-projected points as taught by Niamut because Niamut motivates such an encoder/decoder combination in Fig. 3 and [0077] such that the decoded output may be used to render the data for display in a head mounted display.
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Chou is a highly analogous reference because is compresses 3D point clouds using an adaptive octree coding method.  See Figs. 3a, 3b showing encoder; Fig. 4a, 4b showing decoder; octree structure in Fig. 10, paragraph [0048] for 3D point cloud; and Sections III and IV generally for encoders and decoders, respectively.  See also citations below.
Chou teaches conventional aspects of octree-based decompression including 
obtaining an octree-based structure from an octree information data for reconstructing said points of said encompassing cube {see Fig. 4a-b illustrating decoders 401, 402 that receives encoded data 495, meta data relating to the encoded data, geometry data 412 and attributes 414 of the encoded points for octree decompression by octree decoder 520 that reconstructs the points of the encompassing cube as further discussed in [0067]-[0083]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ainala’s encoding methods that include an octree-based coding mode and a projection-based coding mode that are obtained based on coding mode information data to include the highly related, decoding method which involves 

Although the inclusion (or not) of an enhancement layer for the projection-based coding mode may be considered encoding a coding mode information data that would be received by the decoder to obtain a coding mode, Ainala is not relied upon to disclose obtaining a coding mode information data representative of a coding mode used for reconstructing points of a point cloud included in an encompassing cube or
determining whether the coding mode information data is representative of an octree-based coding mode or a projection-based coding mode,
	Tourapis is analogous art from the same field of endeavor (video coding, paragraph [0009]) and solving a similar problem (optimizing coding by selecting an optimal coding mode that is associated with the lowest cost (paragraphs [0004]; [0006]; [0012], Figs. 5 & 9 (particularly Rate Distortion Optimization (RDO) decision 512, 910; and [0057]-[0060].  
	Tourapis also teaches obtaining a coding mode information data representative of a coding mode used for reconstructing points of a point cloud included in an encompassing cube and determining whether the coding mode information data is representative of an octree-based coding mode or a projection-based coding mode {see paragraphs [0060] discussing highly conventional signaling of the preferred coding 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ainala’s dual coding mode (octree-based coding mode and projection-based coding mode as detailed above) to include obtaining a coding mode information data representative of a coding mode used for reconstructing points of a point cloud included in an encompassing cube and determining whether the coding mode information data is representative of an octree-based coding mode or a projection-based coding mode as taught by Tourapis because doing so increases the coding efficiency and/or performs the “lowest cost” coding by adapting the coding/decoding mode as explicitly motivated by Tourapis in paragraphs [0006] and [0110] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Assuming, in arguendo, that Ainala’s encoding may or may not decode all of the points of the encompassing cube according to the determined coding mode: consider a case in which the point cloud never satisfies the flatness threshold due to the highly non-flat nature of a particular point cloud relative to the flatness threshold.  Indeed, Ainala states “by setting the flatness threshold it is also possible to always code the geometry and attributes in the enhancement layer using plane projection approximation” as per Section 2 (emphasis added).  As a logical corollary, by setting the flatness threshold to a low enough value relative to the point cloud flatness, the plane projection 
Indeed, Ainala’s Fig. 2 and the paragraph preceding Fig. 2 support this line of argument by illustrating a “ski sequence” point cloud in which octree-based coding is performed for 6 levels (depth of 6).  Section 2iii) clarifies that conventional MPEG Point Cloud Compression predefines the level of octree division (Levels of Detail).  Thus, if the MPEG level of octree division were set (predefined) to be equal to 5, then the flatness threshold would never be crossed and all of the points in the “ski sequence” point cloud would be encoded by the consistently selected octree-based coding mode.
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ainala’s processing sequence such that the determining the coding mode step applying the flatness criteria is performed before initial octree-decoding instead of after such initial octree-based decoding because a) doing so would avoid the computationally complex octree decoding for point clouds that have very flat data such that only projection-based decoding mode is applied for all points of the point cloud thereby increasing processing speed and/or b) selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) and MPEP 2144.04 IV(C).  


Independent Claim 27
The rejection of method claim 19 above applies mutatis mutandis to the corresponding limitations of apparatus claim 27.  As to the “one or more processors” of claim 27, see Ainala, Section 5 Results discussing method implementation and Niamut’s Fig. 17 implementation discussed in [0176]-[0181].

Claim 20
Although Ainala teaches octree-based compression, Ainala does not describe some conventional aspects of this technology including those specified in claim 20.
In regards to claim 20, Chou teaches conventional aspects of octree-based compression/decompression including those specified in claim 20 as follows:
obtaining a splitting information data representative of an octree-based structure
{see [0108]-[0109] discussing standard octree compression which includes recursively splitting/partitioning the encompassing cube (WxWxW) until leaf cubes (voxels) associated with the leaf nodes until L levels have been reached (reach down to expected size.  See also section IV, Figs 4a, 4b, [0076], [0101]-[0103]};
obtaining a cube information data indicating if a leaf cube associated with a leaf node of said octree-based structure is coded or not {see the geometry data 412 which includes which of the points in the point cloud are occupied/coded in [0049], [0109]-[0113] and Fig. 10};
for each leaf cube associated with a leaf node of said octree-based structure for which said cube information data indicates that the leaf cube has to be decoded, obtaining a decoded point cloud for the leaf cube by decoding the leaf cube thereby 
fusing the obtained decoded point clouds together to obtain a final decoded point cloud (Figs. 4a, 4b in which the attribute (color) point cloud is “fused” with the decoded geometry to produce reconstructed point cloud 405}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Ainala’s octree-based compression to include conventional aspects of this technology such as obtaining a splitting information data representative of an octree-based structure; obtaining a cube information data indicating if a leaf cube associated with a leaf node of said octree-based structure is coded or not; for each leaf cube associated with a leaf node of said octree-based structure for which said cube information data indicates that the leaf cube has to be decoded, obtaining a decoded point cloud for the leaf cube by decoding the leaf cube thereby obtaining a plurality of decoded point clouds; and fusing the obtained decoded point clouds together to obtain a final decoded point cloud as taught by Chou because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 28
The rejection of method claim 20 above applies mutatis mutandis to the corresponding limitations of apparatus claim 28.  As to the “one or more processors” of claim 27/28, see Ainala, Section 5 Results discussing method implementation and Niamut’s Fig. 17 implementation discussed in [0176]-[0181].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ainala, Niamut (US 20200177916 A1) and AAPA.
Independent Claim 32
In regards to claim 32, Ainala discloses a non-transitory computer readable medium comprising instructions which, when executed by a computer, cause the computer to perform a method {see Section 5 Results discussing software implementations on a computer} comprising:
obtaining an octree-based structure from an octree information data based on a coding mode information data that is representative of an octree-based coding mode
{see the coarse octree coded point cloud mentioned in the abstract which is also referred to as serves as a base layer to which an enhancement layer may be added.  See also Introduction Section 1; Fig. 1 (box 2 octree compression).  Furthermore, the base layer is a “coding mode information data” that represents octree-based coding mode}; and
obtaining 
  Although claim 32 does not expressly use the word “decoding”, the recited “obtaining” steps are merely a broader, inverse version of the encoding steps from claim 13.  Ainala clearly discloses the encoding steps from claim 13 including disclosing encoding methods that include an octree-based coding mode and a projection-based coding mode that are obtained based on coding mode information data as demonstrated above in relation to claim 13 and hereby incorporated by reference).  Although the inclusion (or not) of an enhancement layer for the projection-based coding mode may be considered “coding mode information data” signaling octree-based or projection-based coding modes for both the encoder and decoder, Ainala is not solely relied upon to disclose the decoding methods including the obtaining of inverse-projected points. 
Niamut is applied providing evidence of the coder/decoder duality and that the decoding method/device uses an inverse process relative to the coding method.
Niamut is a highly analogous reference directed to the same or analogous field of 3D video data coding using projections of the video frames (see abstract, Figs. 1, 2, 3).  Niamut is also considered analogous by applying rate distortion optimization to select candidate partitions of projected video frames.
Niamut also teaches obtaining inverse-projected points 
While Niamut provides convincing evidence of the decoding method being an inverse of the encoding method for point projection, Niamut does not mention projecting points from at least one pair of texture and depth images.
AAPA clarifies that conventional point cloud projection and encoding include at least one pair of texture and depth {see page 3, lines 11-16 of instant specification as filed admitting that “well-known approaches project a colored point cloud representing geometry and colors of a 3D object, onto the faces of a cube encompassing the 3D object to obtain videos on texture and depth, and code the texture and depth videos using a legacy encoder such as 3D-HEVC.”}.  Likewise, the decoded inverse point projections of Niamut would include texture and depth.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ainala’s dual encoding methods that include an octree-based coding mode and a projection-based coding mode that are obtained based on coding mode information data to include the highly related, decoding method which involves the obtaining of inverse-projected points as taught by Niamut because Niamut motivates such an encoder/decoder combination in Fig. 3 and [0077] such that the decoded output may be used to render the data for display in a head mounted display.
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ainala and Niamut base combination such that the projecting .
Allowable Subject Matter
Claims 14, 15, 17, 18, 22, 23, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the combination of Ainala and Touradis renders obvious the selection of octree-based coding mode or projection-based coding mode based on a lowest coding cost as further recited in claim 13, both claims 14 and 15 introduce a two-tier coding mode selection process in which the first tier (octree-based coding mode or projection-based coding mode) is selected based on a lowest cost with a second tier determining (Claim 14) a first octree-based coding mode and (claim 15) determining a first projection-based coding mode.  The specific limitations of determining these best (first) modes (as fully recited in claims 14 or 15) in combination with the limitations of base claim 13 have not been found or suggested by the prior art of record, wherein these specific limitations are as follows:
(claim 14) determining a first octree-based structure from a plurality of candidate octree-based structures as a function of a bit-rate for encoding a candidate octree-based structure approximating the geometry of said points of the point cloud and for encoding their colors, and a distortion taking into account spatial distances and color 
(claim 15) determining a first projection of said points of the point cloud from a plurality of candidate projections as a function of a bit-rate for encoding at least one pair of a texture and depth images associated with a candidate projection approximating the geometry and colors of said points of the point cloud and a distortion taking into account spatial distances and color differences between said points of the point cloud and inverse-projected points obtained by inverse-projecting at least one pair of an encoded/decoded texture and an encoded/decoded depth images associated with said candidate projection.
Claims 22 and 23 recite parallel limitations to those found in claims 14 and 15, respectively and are considered allowable for the same reasons as above.
Claims 17, 18, 25, and 26 are allowable because they respectively depend from claims 14, 15, 22, and 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mueller teaches that RDO is often used to select optimum prediction modes in dynamic 3D mesh coders/decoders.  See abstact, sections 3.2-3.3.
Sperber teaches conventional details of octree-based coding including the claimed recursive splitting and coding of leaf presence.
Valli (US-20190253667 A1) see Figs. 16, 17 showing compression and decompression using octrees pars. [0162]-[0163].
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486